DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed in the attached PTO 892 and IDS forms. Nakamura et al (US 2017/0365578) , for example, discloses a die bonding apparatus which comprises a mounting base, a mounting head, and a lid configured to absorb irradiation irradiating from a unit. See Figure 4 and corresponding text. None of the cited references or combination thereof anticipate or make obvious, inter alia,  “ a mounting head is configured to perform: a temporary compress-bonding processing for sequentially forming at a plurality of places of the substrate, temporarily-laminated bodies obtained by temporarily compress-bonding and laminating one or more semiconductor chips on the substrate; and a final compress-bonding processing for sequentially performing, at the plurality of places of the substrate after the temporary compress-bonding processing, processing of finally compress-bonding one or more semiconductor chips configuring one temporarily-laminated body collectively by heating and pressurizing the temporarily-laminated body from an upper surface thereof, and wherein the irradiation unit irradiates the electromagnetic wave, in parallel with the finally compress-bonding processing, on places of the substrate or the intermediate member corresponding to the places where the final compress-bonding is performed”, as required by present Claim 1, and dependent Claims thereof, Claims 2-8. Moreover, none of  cited references or combination thereof anticipate or make obvious, inter alia,  “ the bonding step comprises: a temporary compress-bonding processing for sequentially forming at a plurality of places of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AGG
April 7, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812